Case 2:20-cv-06632-RGK-JC Document 12 Filed 08/04/20 Page 1of1 Page ID #:122

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06632-RGK-JC Date August 4, 2020

 

 

Title RASCON v. BENCHMARK ELECTRONICS, INC.

 

 

Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams (not present) Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Remanding to State Court

On July 22, 2019, Plaintiff filed a class action complaint against Benchmark Electronics, Inc.
(“Defendant”) alleging state statutory claims under the California Labor Code and California Business
and Professions Code. On July 24, 2020, Defendant removed the action to federal court, invoking this
Court’s diversity jurisdiction under the Class Action Fairness Act.

On July 29, 2020, the Court issued an order finding that Defendant’s Notice of Removal was
untimely. In the order, the Court stayed remand of the action to allow Plaintiff an opportunity to waive
the procedural defect and remain in federal court. Plaintiff has not filed a waiver within the timeframe
specified. Therefore, the Court hereby REMANDS the action in its entirety for all further proceedings.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
